DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL COMPRISING HEAT DISSIPATION MEMBER AND DISPLAY APPARATUS INCLUDING THE SAME.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 1, the limitation “the second metal layer is thinner than the middle layer” was not described in the specification.  Specifically, while paragraph [109] discloses that the first metal layer 141 and the second metal layer 142 may be formed to have a thin thickness, the specification of the instant application does not explicitly disclose 1) a thickness comparison between the second metal layer 142 and the middle layer 143 or 2) actual thickness values of the second metal layer 142 and the middle layer 143.  Furthermore, while Fig. 3 appears to show that a vertical thickness of the second metal layer 142 is thinner than a vertical thickness of the middle layer 143, the specification of the instant application does not disclose that the drawings are to scale either.  
Claim 5 reciting “the first metal layer is thinner than the middle layer” is rejected with the similar reason for rejecting claim 1 as discussed above.  Furthermore, claims 2-17, which depend from claim 1, are rejected by virtue of their dependencies.       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2013/0087769 A1; hereinafter “Son”) in view of Wang et al. (US 2020/0371570 A1; hereinafter “Wang”).
Regarding Claim 1, referring to at least Figs. 7-8 and related text, Son teaches a display panel comprising: a substrate (100) including a display part (AR) displaying an image (paragraphs 42-61); an adhesive layer (300) covering the display part, the adhesive layer on the substrate (paragraphs 62-69); and a heat dissipation member (400-3) on the adhesive layer, wherein the heat dissipation member comprises: a first metal layer (410) and a second metal layer (430); and a middle layer (420) disposed between the first metal layer and the second metal layer, the middle layer including a plurality of partitioned areas (CA-3) (paragraphs 70-90), wherein the second metal layer is thinner than the middle layer (Figs. 7-8.  For example, a vertical thickness of 430 is thinner than a horizontal length of 420 across NAR and AR).
Son does not explicitly disclose that the partitioned areas of the middle layer is filled with an organic layer.  Wang teaches a display panel (paragraph 1), which is in the same field of endeavor to that of Son, comprising: a heat dissipation member (30) including a plurality of partitioned areas (areas formed by 31 having nanowalls) filled with an organic layer (32, for example, formed of elastic polymer) in order to provide cushioning effect to improve the service life of the display device (fig. 11 and paragraphs 31-33).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Son with that of Wang in order to improve the service life of the display device.
Regarding Claim 2, Son teaches wherein the plurality of partitioned areas are formed by a plurality of partition walls (420-1 through 420-6) (paragraphs 70-90).
Regarding Claim 3, Son teaches wherein the plurality of partition walls have a height equal to or less than a separation distance between the first metal layer and the second metal layer (figs. 7-8).
Regarding Claim 4, Son teaches wherein the plurality of partition walls comprise a first partition wall (at least 420-1) including a first material and a second partition wall (at least 420-2) including a second material (paragraphs 79-82.  For example, 420-1 formed of FeNi36 and 420-2 formed of FeNi36).
Regarding Claim 5, Son teaches wherein the first metal layer is thinner than the middle layer (Figs. 7-8.  For example, a vertical thickness of 410 is thinner than a horizontal length of 420 across NAR and AR), and a side surface of the heat dissipation member has no gap on the surface (Figs. 7-8.  For example, a side surface of 410 and 430 of 400-3 has no gap on the surface).
Regarding Claim 6, Son teaches wherein the plurality of partition walls contact at least one of the first metal layer and the second metal layer (figs. 7-8).
Regarding Claim 7, Son teaches wherein the plurality of partition walls comprise a same material as a material of at least one of the first metal layer and the second metal layer (paragraphs 80-82 and 88).
Regarding Claim 8, Son teaches wherein the first material is same as a material of at least one of the first metal layer and the second metal layer (paragraphs 79-82 and 88).
Regarding Claim 9, Son teaches wherein the second material is a material having magnetism (paragraphs 80-82 and 88, FeNi36).
Regarding Claim 10, Son teaches wherein the first partition wall surrounds a side surface of the second partition wall (fig. 5.  For example, 420-1 partially surrounds a side surface of 420-2).
Regarding Claim 11, Son teaches wherein the first partition wall is disposed between adjacent second partition walls (fig. 6.  For example, 420-1 disposed between 420-2 and 420-4).
Regarding Claim 12, Son teaches wherein the middle layer further comprises a plurality of magnetic particles (paragraphs 80-82 and 88.  For example, FeNi36).
Regarding Claim 14, Son teaches wherein the plurality of partition walls have at least one pattern of a hexagonal pattern, a polygonal pattern, or a triangular pattern (figs. 1-2 and 5-6).
Regarding Claim 15, Son teaches wherein the plurality of partition walls have at least one pattern of a line-shaped pattern, a zigzag line pattern, or a wave line pattern (fig. 6, a line-shape pattern surrounding CA-2).
Regarding Claims 16-17, combined teaching of Son and Wang has been discussed above including a display apparatus (a display device) comprising the display panel as recited in claim 1 as discussed above (See the rejection of claim 1 above).  While the combined teaching does not additionally disclose a rear structure disposed on a rear surface of the display panel (claim 16) and a coupling member coupling the rear structure to the display panel (claim 17), Son’s teaching discloses a portion of the display apparatus and it would have been obvious to one of ordinary skill in the art to form the rear structure such as circuit elements, packaging elements adjacent the display panel with the coupling member such as adhesive element or  encapsulating element therebetween in order to provide the fabricated display device for its usage.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829